Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tony Chang on 2/24/22.

The application has been amended as follows:
Claim 1: 
An electronic device, comprising: a device body comprising a plurality of sensor components arranged in a longitudinal line along a first direction; a flexible panel comprising a display region and a light transmitting region connected with the display region; and a drive mechanism, configured to drive the flexible panel to move along a second direction so that the light transmitting region covers the plurality of sensor components when at least one of the plurality of sensor components is in [[an operating]] a light sensing state, wherein the first direction is perpendicular to the second direction, wherein the drive mechanism comprises:  to form the flexible panel of a ring shape; the transmission component comprises a first transmission component winding at least a portion of the first light transmitting region and a second transmission component winding at least a portion of the second light transmitting region.


Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a transmission component that engages with the flexible panel; the light transmitting region comprises a first light transmitting region connected with one side of the display region and a second light transmitting region connected with the other side of the display region opposite to the first light transmitting region to form the flexible panel of a ring shape; the transmission component comprises a first transmission component winding at least a portion of the first light transmitting region and a second transmission component winding at least a portion of the second light transmitting region
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Nurmi (US 20140362513 A1) in view of  SHIRASAKA  (US 20140092566 A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841